Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Aiko (JP 2015084497) in view of Ozaki (JP 2009284707 A).
In regards to claim 1, Aiko (figure 7) discloses a yoke with a plurality of magnetic teeth (61) protruding radially inward from an inner peripheral wall face of the back yoke, wherein each of the plurality of magnetic pole teeth (61) includes at least one shoe (24i) and extending to both sides in a circumferential direction of the plurality of magnetic pole teeth in a protruding direction and discloses the plurality of teeth has an arc-shape cutout (figure 1).

Ozaki (figure 3) discloses a claw-shape shoe (13,14) that includes a circular portion, where each of the plurality of magnetic pole teeth and the shoe part are coupled together through fitting between the arc-shaped cutout and the circular portion and where the shoe part is rotationally movable along a circumference of the circular portion with respect to each of the plurality of magnetic pole teeth with the circumference serving as a guide.
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Ozaki in view of Aiko to design a plurality of teeth and shoe with an arc-shape cutout and a circular shoe that is rotationally movable along a circumference of the circular portion with respect to each of the plurality of magnetic pole teeth in order to make it adjustable.
In regards to claim 2, Aiko (figure 5b) discloses the shoe and arc shape cut-out in an angle equal to 180 degrees and held in contact with each other.
Aiko does not teach a rotational movement of the shoe part.
Ozaki (figure 3) discloses a rotational movement of the shoe part.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Aiko in view of Ozaki to design .
Claims 3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Aiko (JP 2015084497) in view of Yamamoto (US20070035199 A1).
In regards to claims 3, 5-6 Akio (figure 2) discloses an armature core comprised of end sheets arranged on upper and lower sides of the armature core and sandwiched and fix both the plurality of magnetic pole teeth and the shoe parts from the upper and lower sides.
Aiko does not teach the core laminated and coupled by coupling means.
Yamamoto (figure 5 and 8) discloses an armature core where the magnetic teeth and shoe part are coupled by coupled means via weld or crimp and laminated (para 2, lines 5-6).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Aiko in view of Yamamoto to design an armature core with a plurality of teeth and shoe parts laminated and coupled by means of welding in order have a stable structured armature.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aiko (JP 2015084497) in view of Ozaki (JP 2009284707 A) and further in view of Yoshiyuki (JP2017225208A).
In regards to claim 4, Ozaki (figure 3) in view of Aiko discloses an armature core wherein each of the plurality of magnetic pole teeth and the shoe part are positioned and fixed to each under a state in which, at one end of a range of the rotational movement, an opening portion of a slot between adjacent magnetic pole teeth is narrowed as a result of the rotational movement.

Yoshiyuki (figure 21, paragraph 48, lines 6-8) discloses an armature where the plurality of teeth and shoe parts are press-fitted.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Ozaki in view of Yoshiyuki to design an armature core with a plurality of teeth and shoe parts that are press-fitted and positioned and fixed to each under a state in which, at one end of a range of the rotational movement, an opening portion of a slot between adjacent magnetic pole teeth is narrowed as a result of the rotational movement as press-fitting provides a secure method of coupling the shoe part to the plurality of teeth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K CHO whose telephone number is (571)272-3341. The examiner can normally be reached Monday-Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HENRY K CHO/Examiner, Art Unit 2837



/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837